                                                                     USDC SDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        DOC #:
                                                                     DATE FILED: 03/31/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :        19-CR-862 (VEC)
                                                                :
                                                                :            ORDER
 MICHAEL GONZALEZ,                                              :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Defendant Michael Gonzalez has filed a motion for bail or pretrial release

due to the COVID-19 pandemic;

        WHEREAS defense counsel requests that Mr. Gonzalez be allowed to appear for a

telephonic hearing; and

        WHEREAS the Government’s response to the motion is due by close of business on

April 1, 2020;

        IT IS HEREBY ORDERED THAT all parties must appear by telephone for a hearing on

the motion on April 2, 2020, at 2:30 P.M. All parties and any interested members of the public

must attend the hearing by calling 1-888-363-4749, using the access code 3121171. The

Government is ordered to take the steps necessary to effectuate Mr. Gonzalez’s appearance by

telephone from MDC.



SO ORDERED.

Dated: March 31, 2020
      New York, NY
                                                                    ______________________________
                                                                          VALERIE CAPRONI
                                                                          United States District Judge
